                        Case
                        Case 1:20-cv-08899-CM
                              1:20-cv-08899-CM Document
                                               Document 70
                                                        69 Filed
                                                           Filed 03/29/21
                                                                 03/26/21 Page
                                                                          Page 11 of
                                                                                  of 22




                                   THE MERMIGIS LAW GROUP, P.C.
~:
     :, USDCSDNY
                                             85 Cold Spring Road                                                                    l~
      DOCUMENT
                                              Syosset, NY 11791
                                                                                                                   n        JW
      ELECTRONICALLY FILED
                                               516-353-0075
                                           MermigisLaw@GMail.com                                      f '}Ci,-1
                                                                                                          ~j
      DATE FILED: .
                                                                   ,) IJ, \
                                                                          C      \   )-0~1       yr        c--),,
                                                                                                          ~&-

                                                                                                              */'t ,"
               ,.
             March 26, 2021                                                                      /~ I"":\ ~
             ViaECF
                                                                 (Y-- {v'W',G ',l I
                                                                                     "~~
                                                                                           ~
                                                                                             <59 ij
                                                                                                 J
                                                                                                      +                 v.J,r ;,/1
             The Honorable Colleen McMahon
             Chief Judge of the Southern District of New York
             United States District Court
                                                                          b'~
                                                                                      1.;f
                                                                                       ¼-~
                                                                                                 tp /.. \~\eJ~\
                                                                                                          ~ Jv~
                                                                                                            £
                                                                                      ~ y
             500 Pearl Street
             New York, New York 10007                                       ('                            V' } \ -y
                                                  RE:    Letter Moti n for Leave to Amend Complaint- \J....
                       1,- · ' -                         Clementine et al v. Andrew M. Cuomo et al                 oJ' \r .
                     · .. . . , ..., . .                 1 :20-cv-08899                             ~
             Dear Judge McMahon:                                                                                  "x            ~ . . Y-Y'
                      This Court has repeatedly held that leave to amend a Complaint shall be freely grant: d\          a--"J~
             when justice so requires , as it unquestionably does here. See Ricciuti v. N.Y.C. Transit Auth., 941~ '\/
             F.2d 119, 123 (2d Cir. 1991). Rule 15 provides for liberal leave to amend, and none of the                     ?/               I
             circumstances that would prevent amendment such as undue prejudice or excessive delay are                 ,? \_
             present here . The Court should grant Plaintiffs ' motion to amend .                                                  ¼   1



                      There is a well-established "presumption in favor of granting leave" to amend under RuleY ~
             15(a) . See Sigmund v. Martinez, No. 06 CIV. 1043 RWS MHD, 2006 WL 2016263 , at *1                                 J' '
             (S.D.N.Y. July 13 , 2006) (citing Foman v. Davis, 371 U .S. 178, 182 (1962)); see also In re          fJ~ v_
             United Brands Co. Sec . Litig. , No. 85 CIV. 5445 (JFK) , 1990 WL 16164, at *2 (S.D .N .Y. Feb. ~                  - c,hft"'
             15 , 1990) (" [T]he Court begins with the presumption that the motion should be granted unless                 ~ · ·\"
             good reason exists to deny it."). Given the pres~mption that granting leave favors the interests o             \~
             justice, " it is rare that such leave should be denied , especially when there has been no prior                      ~Jl-
             amendment." Ricciuti v. N .Y.C. Transit Auth. , 941 F.2d 119, 123 (2d Cir. 1991).                    ✓ 1_



                      On March 17 , 2021, Governor Cuomo signed Executive Order 202,97, which directed                 fr   ~(f"'
                                                                                                                            v
             that indoor dining in New York City will be allowed to 50% capacity. On March 21, 2021,  ,,,,('"r ~)/
             Governor Cuomo signed Executive Order 202 .98 , which directed that small theaters will bY ],iv"'~,


                                                               1
                                                                                           \)+   ~t;v-J,/
                                                                                                 ~     UV
                                                                                                         /\r-1\
          Case
          ·case 1:20-cv-08899-CM
                 1:20-cv-08899-CM Document
                                  Document 70
                                           69 Filed
                                              Filed 03/29/21
                                                    03/26/21 Page
                                                             Page 22 of
                                                                     of 22




allowed to open to 33% capacity. Defendant, through his executive orders, has once again
singled out Plaintiffs ' speech on the basis of its content. Restaurants and bars with live music,
churches, night clubs , jazz supper clubs and event venues are permitted to operate to 50%
capacity in New York, yet small venue theaters are permitted to reopen to 33% capacity.
        As applied to Plaintiffs, the issuance and enforcement of Defendant's orders continues to
violate the Free Speech Clause of the First Amendment made applicable to the states by the
Fourteenth Amendment.
        Plaintiff has not delayed in seeking leave to amend. The Executive Orders were issued
within the last two weeks and discovery has not commenced in this Action.
       Because allowing amendment of the complaint based largely on the new Executive
Orders that continue to violate the Plaintiffs' First Amendment rights serves the interests of
justice and will not result in any undue prejudice to Defendants or delay to the proceedings ,
Plaintiffs ' respectfully request that the Court grant them leave to amend .




                                       Respectfully yours,



                                       Isl James G. Mermigis



                                       James G. Mermigis, Esq.




                                                 2
